ORDER

PER CURIAM.
In this dissolution proceeding, husband raises five points on appeal. Among other things, he contends the trial court erred in denying his oral motion for continuance and granting custody of their child to wife.
We have examined the record and briefs. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no prece-dential value. Rule 84.16(b).
The trial court’s judgment is affirmed.